DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on August 2, 2018, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 5, 8-11, 13, 27-29, and 31-38 are pending in the application. 

Lack of Unity
Lack of unity is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Groups I-VI, claims 5, 8-11, and 13, drawn to the technical feature of a composition that is a detergent composition or a rinse aid composition, comprising one or more isolated cultures; and if the composition is a detergent composition, the composition additionally comprising at least one detergent component; and if the composition is a rinse aid composition, the composition additionally comprising a fabric softener or fabric conditioner. Group I recites a strain having the deposit accession number NRRL-B-67164, a mutant thereof having all of the identifying characteristics of the corresponding deposited strain, and a progeny thereof; Group II recites a strain 
Groups VII-XII, claims 27-29 and 31-38, drawn to the technical feature of a method for washing an item and a method for rinsing an item. Group VII recites a strain having the deposit accession number NRRL-B-67164, a mutant thereof having all of the identifying characteristics of the corresponding deposited strain, and a progeny thereof; Group VIII recites a strain having the deposit accession number NRRL B-50256, a mutant thereof having all of the identifying characteristics of the corresponding deposited strain, and a progeny thereof; Group IX recites a strain having the deposit accession number NRRL-B-67163, a mutant thereof having all of the identifying characteristics of the corresponding deposited strain, and a progeny thereof; Group X recites a strain having the deposit accession number NRRL B-67162, a mutant thereof having all of the identifying characteristics of the corresponding deposited strain, and a 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The inventions listed as Groups I-XII do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
. 
The inventions listed as Groups I-XII lack unity of invention because even though the inventions of these groups require the technical feature of a composition that is a detergent composition or a rinse aid composition, comprising one or more isolated bacterial cultures; and if the composition is a detergent composition, the composition additionally comprising at least one detergent component; and if the composition is a rinse aid composition, the composition additionally comprising a fabric softener or fabric conditioner, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of McHatton et al. (WO 2012/112718 A1; cited on the information disclosure statement filed on August 2, 2018), which discloses a composition for a washing machine comprising a species of Bacillus (claims 64 and 67), wherein the composition comprises a surfactant (claim 69) and is adapted for use as a detergent (claim 73).

Election of Species
If applicant elects the invention of Group I, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to 
The species are as follows: 
A) a detergent composition; and
B) a rinse aid composition. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 5, 8, 10, 11, and 13.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species is a composition that is a detergent composition or a rinse aid composition, comprising one or more isolated bacterial cultures; and if the composition is a detergent composition, the composition additionally comprising at least one detergent component; and if the Bacillus (claims 64 and 67), wherein the composition comprises a surfactant (claim 69) and is adapted for use as a detergent (claim 73).

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656